UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ANTONIO BROWN,                                   )
                                                  )
                      Plaintiff,                  )
                                                  )
               v.                                 )    Civil Case No. 10-1227 (RJL)
                                                  )
 COLUMBIA SUSSEX                                  )
 CORPORATION, et al.,                             )
                                                  )
                      De&ndanb.                   )

                               MEMORA~ORDER
                                   (AugustZ.t' , 2010) [#7]

       On February 2, 2010, plaintiff Antonio Brown ("plaintiff') filed a two-count

complaint in the Superior Court of the District of Columbia alleging assault and battery

and defamation and/or defamation per se. See Pl.'s Mot., Ex. C. Plaintiff requested

compensatory damages of $50,000 and punitive damages of $50,000, in addition to any

other appropriate relief, for each count. Id. The defendants were served on April 2,

2010. Superior Court Documents [Dkt. # 5]. On July 20, 2010, approximately 109 days

after service, the defendants removed the action to this court, invoking diversity

jurisdiction pursuant to 28 U.S.C. § 1332. Notice of Removal [Dkt. #1]. Plaintiff now

moves to remand this action back to Superior Court.

       Removal statutes are to be strictly construed. See Shamrock Oil & Gas Corp. v.

Sheets, 313 U.S. 100, 108 (1941); LaPoint v. Mid-Atlantic Settlement Servs., 256 F. Supp.

2d 1,3 (D.D.C. 2003). To be timely, a defendant must file notice of removal within 30

days of service, or, if the initial pleading was not removable, within 30 days of receipt "of


                                              1
a copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable." 28 U.S.C. § 1446(b).

The defendants argue that they first learned this case was removable on July 8, 2010,

when they received plaintiffs answers to their requests for admissions, in which he

denied that his damages did not exceed $75,000. Def.'s Opp'n 4. However, plaintiffs

initial complaint claimed $100,000 in compensatory damages and $100,000 in punitive

damages. Even disregarding punitive damages-which "may generally be included when

calculating the amount in controversy under 28 U.S.C. § 1332(a)," Wexler v. United Air

Lines, Inc., 496 F. Supp. 2d 150, 154 (D.D.C. 2007) (citation omitted)-an amount in

controversy in excess of$75,000 was readily apparent from plaintiffs complaint.

Accordingly, because the removal was untimely, plaintiffs motion to remand is

GRANTED. However, because the Court is not prepared to conclude, based on the

record, that the defendants lacked an objectively reasonable basis for removing this

action, plaintiffs request for sanctions is DENIED.

          F or the foregoing reasons, it is hereby

          ORDERED that the plaintiffs Motion to Remand [#7] is GRANTED. It is

further

          ORDERED that the above-captioned action be remanded to the Superior Court of

the District of Columbia.

          SO ORDERED.
                                                           ,
                                                     ~
                                                     RICHA       J. EON
                                                     United States District Judge

                                                 2